Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/09/2019 and the first action interview request filed on 12/27/2021.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a step for utilizing a parameterized notebook comprising a user-defined visualization recipe to generate a visualization regarding the machine-learning model from the first set of parameter values in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, identifying…, utilizing…, and providing, for display in a graphical user interface, the generated visualization satisfies the requirements of a process (a series of acts). 
 for display in a graphical user interface, the generated visualization merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to generating visualization of a machine learning model is merely the abstract idea as recited. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such executing a machine-learning model.  Having a machine-learning model to be executed the limitations as a combination, the claim simply instructs the practitioner to implement the concept of merely executing, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of generating visualization of a machine learning model. The claim is not patent eligible.

Claims 2-4, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claims 6-12, the claims do not remedy claim 5 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claim 13 is a system claim and recites the similar limitation as in claim 1 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 14-20, the claims do not remedy claim 13 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10810491 to Xia et al. in view of USPN 20150379429 to Lee et al.
Per claim 1:
 Xia discloses:
1. A computer-implemented method comprising: 
executing a machine-learning model (Col. 18, lines 61-63 “element 1101, the training and/or testing of one or more iterative multi-layer machine learning models at respective execution platforms may be begun”); 
identifying a first set of parameter values corresponding to the machine-learning model (Col. 19, lines 17-20 “visualization manager or tool… collect several kinds of metadata pertaining to the training and testing of the model variants in the depicted embodiment (element 1104)”); 
a step for utilizing a headless parameterized notebook (Col. 19, lines 16-25 “visualization manager or tool (i.e., headless parameterized notebook), which may be implemented using one or more computing devices, may collect several kinds of metadata… each execution platform (e.g., a GPU-based or CPU-based compute engine)…  generate a growing local collection of log entries which may contain metadata indicative of the current state” [note here that the headless parameterized as defined in the applicants specification (0021,0035) is no more than a software running without a graphical user interface]) comprising to generate a visualization regarding the machine-learning model from the first set of parameter values (Col. 19, lines 27-31 “the collected metadata (i.e., from the parameterized notebook), metrics indicative of the operations ; and 
providing, for display in a graphical user interface, the generated visualization (Col. 19, lines 45-47 “metrics derived from the collected metadata may be displayed to clients via a dynamically updated visualization interface (element 1110)”).

Xia does not explicitly discloses a user-defined visualization recipe.
However, Lee discloses in an analogous computer system a user-defined visualization recipe (Paragraph [0147] “MLS users to manually submit requests for each parameter setting or each combination of parameter settings… machine learning service that automatically explores a range of parameter settings for recipe transformations on behalf of a client”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a user-defined visualization recipe as taught by Lee into the method of generating visualization of a machine learning model as taught by Xia. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a user-defined visualization recipe to provide an efficient technique for having customized recipe to build business organizations their own machine learning computational facilities as suggested by Lee (paragraph [0003-0004]).


Per claim 2:
The rejection of claim 1 is incorporated and further, Xia does not explicitly discloses the user-defined visualization recipe comprises computer-executable instructions in a first runtime language; and the machine-learning model comprises computer-executable instructions in a second runtime language different from the first runtime language.
However, Lee discloses in an analogous computer system the user-defined visualization recipe comprises computer-executable instructions in a first runtime language (Paragraph [0112] “Recipes 606 comprising feature processing transformation instructions may be provided by a client (or selected from among a set of available recipes accessible from an MLS recipe collection)… Recipes submitted in text form may be compiled into executable versions”); and the machine-learning model comprises computer-executable instructions in a second runtime language different from the first runtime language (Paragraph [0086] “a machine learning service (MLS) may be implemented… the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of the user-defined visualization recipe comprises computer-executable instructions in a first runtime 
 

Per claim 3:
The rejection of claim 5 is incorporated and the limitations the user-defined visualization recipe is taught by Lee as applied to claim 1 above and further, Xia discloses:
3. The computer-implemented method of claim 1, further comprising: 
identifying a second set of parameter values corresponding to (Col. 18, lines 21-25 “visualization manager may also have access to another set of triggering criteria 1052 derived, for example, from a knowledge base similar to knowledge base 138 of FIG. 1”) the machine-learning model (Col. 18, lines 13-14 “a visualization manager for a machine learning model”); and 
a step for utilizing the headless parameterized notebook (Col. 19, lines 16-25 “visualization manager or tool (i.e., headless parameterized   generate a growing local collection of log entries which may contain metadata indicative of the current state” [note here that the headless parameterized as defined in the applicants specification (0021,0035) is no more than a software running without a graphical user interface]) comprising to generate a second visualization regarding the machine-learning model (Col. 18, lines 6-10 “the visualization manager may analyze the metadata it collects regarding the training and testing of model variants and, in addition to displaying model metrics”), the second visualization associated with the second set of parameter values from the machine-learning model different from the first set of parameter values (Col. 18, lines 22-24 “visualization manager may also have access to another set of triggering criteria 1052 derived”).

Per claim 4:
 Xia discloses:
4. The computer-implemented method of claim 1, wherein the visualization comprises at least one of a portable network graphics output or a hypertext markup language output 
(Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Xia teaches at Col. 16, lines 57-65 “interfaces which are not necessarily web page-based may .


Claim 5 is/are the medium claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above. The limitations as recited claim 5 is taught by Xia ‘extract visualization data corresponding to the machine-learning model from the parameterized notebook’ (Col. 19, lines 27-31 “From the collected metadata, metrics indicative of the operations and state of corresponding training iterations and/or test runs of different model variants may be extracted at the visualization tool (element 1107)”).


Per claim 7:
The rejection of claim 5 is incorporated and the limitations the user-defined visualization recipe is taught by Lee as applied to claim 1 above and further, Xia discloses:
7. The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
(Col. 5, lines 51-53 “the execution platforms 122 may be allocated to train respective variants or instances of a machine learning model using a training data set stored at one or more data sources 104”); 
generate a second set of parameter values corresponding to re-executing the machine-learning model (Col. 18, lines 6-10 “the visualization manager may analyze the metadata it collects regarding the training and testing of model variants and, in addition to displaying model metrics”); and provide the second set of parameter values to the headless parameterized notebook for re-executing (Col. 19, lines 45-47 “metrics derived from the collected metadata may be displayed to clients via a dynamically updated visualization interface (element 1110)”; Col. 19, lines 16-25 “visualization manager or tool (i.e., headless parameterized notebook), which may be implemented using one or more computing devices, may collect several kinds of metadata… each execution platform (e.g., a GPU-based or CPU-based compute engine)…  generate a growing local collection of log entries which may contain metadata indicative of the current state” [note here that the headless parameterized as defined in the applicants specification (0021,0035) is no more than a software running without a graphical user interface]).



Per claim 8:
The rejection of claim 5 is incorporated and the limitations the user-defined visualization recipe is taught by Lee as applied to claim 1 above and further, Xia discloses:
8. The non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computer system to: upon re-execution of the user-defined visualization (Col. 5, lines 51-53 “the execution platforms 122 may be allocated to train respective variants or instances of a machine learning model using a training data set stored at one or more data sources 104”) via the headless parameterized notebook (Col. 19, lines 16-25 “visualization manager or tool (i.e., headless parameterized notebook), which may be implemented using one or more computing devices, may collect several kinds of metadata… each execution platform (e.g., a GPU-based or CPU-based compute engine)…  generate a growing local collection of log entries which may contain metadata indicative of the current state” [note here that the headless parameterized as defined in the applicants specification (0021,0035) is no more than a software running without a graphical user interface]), and 
generate, for display in the graphical user interface, a new visualization based on the second set of visualization data (Col. 19, lines 45-47 “metrics derived from the collected metadata may be displayed to clients via a dynamically updated visualization interface (element 1110)”).


However, Lee discloses in an analogous computer system extract a second set of visualization data corresponding to re-executing the machine-learning model from the parameterized notebook (Col. 19, lines 27-31 “From the collected metadata, metrics indicative of the operations and state of corresponding training iterations and/or test runs of different model variants may be extracted at the visualization tool (element 1107)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of extract a second set of visualization data corresponding to re-executing the machine-learning model from the parameterized notebook as taught by Lee into the method of generating visualization of a machine learning model as taught by Xia. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of extract a second set of visualization data corresponding to re-executing the machine-learning model from the parameterized notebook to provide an efficient technique for extracting the visualization data so that the data is incorporated in to the machine learning model to have the changes in effect to have the system perform at its best.
 



Per claim 9:
 Xia discloses:
9. The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
generate the visualization by converting the visualization data in a first format to a second format (Col. 21, lines 20-23 “convert data signals from one component (e.g., system memory 9020) into a format suitable for use by another component (e.g., processor 9010)”), wherein the first format comprises at least one of a tabular format, a JavaScript format, a JavaScript object notation format, or a scalable vector graphics format (Col. 16, lines 60-65 “the data underlying the graphical displays or visualizations may be exportable in text format--e.g., a client may be able to download comma-separated-values (CSV) or XML (extended markup language) versions of the displays for offline viewing of the model information”); and 
wherein the second format comprises at least one of a portable network graphics format or a hypertext markup language format (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Xia teaches at Col. 16, lines 57-65 “interfaces which are not necessarily web page-based may be used--e.g., a graphical user interface which does not rely on HTTP (HyperText Transfer Protocol) may be employed… the data underlying the graphical displays or visualizations may be exportable in text format--e.g., a client may be able to download comma-separated-values .

Per claim 10:
 Xia discloses:
10. The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
detect, by tracking execution runs, an interaction history with one or more machine-learning models (Col. 7, lines 36-40 “visualization manager 134 may collect log entries from the execution platforms 122”); and 
train a suggestion machine-learning model to generate suggestions based on the interaction history (Col. 8, lines 20-27 “expected to decrease from one training iteration… the visualization manager may be designed to provide recommendations for changes--e.g., to suggest, based on analysis of data collected from the logs 123”).

Per claim 11:
 Xia discloses:
11. The non-transitory computer-readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer system to: apply the trained suggestion machine-learning model to at least one of the machine-learning model, the set of parameter values, or the user-defined visualization recipe to generate a suggestion comprising at least one of: a suggested visualization; a suggested visualization recipe; or a modification to (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Xia teaches Col. 11, lines 55-60 “the visualization tool may comprise a recommendation generator 379 which may provide guidance to a client via the visualization information regarding parameter value selection, abandoning a given model variant, and/or other actions”).

Per claim 12:
 Xia discloses:
12. The non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computer system to automatically implement the suggestion from the suggestion machine-learning model (Col. 19, lines 54-60 “dynamically updated visualization interface (element 1110)… the visualization tool may also generate and display warnings, alerts or recommendations (e.g., for model parameter changes, model structure changes and the like) based on triggering criteria (element 1113)”).


Claim 6 is/are the medium claim corresponding to method claim 2 and rejected under the same rational set forth in connection with the rejection of claim 2 as noted above.

Claims 13-20 is/are the apparatus/system claim corresponding to medium claims 5, 3, 8, 8 and 9-12 respectively, and rejected under the same rational set forth in connection with the rejection of claims 5, 3, 8, 8 and 9-12 respectively, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 10861590 B2 disclose a three-dimensional visualization of patient medical information is provided via a user interface of a user computing entity. Responsive to receiving user input, the user computing entity transmits a visualization request that comprises a patient indication and a desired visualization type indication. The user computing entity receives a three-dimensional visualization corresponding to the patient indication and the desired visualization type indication. The three-dimensional visualization is generated by mapping one or more medical codes each to a corresponding set of x, y, z coordinates. The three-dimensional visualization is displayed via the interactive user interface and comprises (a) a graphical representation of a human body corresponding to the x, y, z coordinates and (b) one or more points and/or zones. Each point and/or zone (i) is mapped to a location on the graphical representation of the human body via a body coordinate and (ii) corresponds to a medical code.

US 20200012937 A1 discloses Systems and methods for determining neural network brittleness are disclosed. For example, the system may include one or more memory units storing instructions and one or more processors configured to execute the instructions to perform 

US 20200285997 A1 discloses a method of determining anomalous operation of a system includes: capturing a stream of data representing sensed (or determined) operating parameters of the system over a range of operating states, with a stability indicator representing whether the system was operating in a stable state when the operating parameters were sensed; determining statistical properties of the stream of data, including an amplitude-dependent parameter and a variance thereof over time parameter for an operating regime representing stable operation; determining a statistical norm for the statistical properties that distinguish between normal operation and anomalous operation of the system; responsive to detecting that normal and anomalous operation of the system can no longer be reliably distinguished, determining new statistical properties to distinguish between normal and anomalous system operation; and outputting a signal based on whether a concurrent stream of data representing sensed operating parameters of the system represent anomalous operation of the system.

Chatzimparmpas, Angelos, et al. discloses Research in machine learning has become very popular in recent years, with many types of models proposed to comprehend and predict patterns 
(i.e. a ‘‘survey of surveys’’) of manually collected survey papers that refer to the visual interpretation of machine learning models, including the papers discussed in the selected surveys. The aim of our article is to serve both as a detailed summary and as a guide through this survey ecosystem by acquiring, cataloging, and presenting fundamental knowledge of the state of the art and research opportunities in the area. Our results confirm the increasing trend of interpreting machine learning with visualizations in the past years, and that visualization can assist in, for example, online training processes of deep learning models and enhancing trust into machine learning. However, the question of exactly how this assistance should take place is still considered as an open challenge of the visualization community.

Sacha, Dominik, et al. discloses the goal of visual analytics (VA) systems is to solve complex problems by integrating automated data analysis methods, such as machine learning (ML) algorithms, with interactive visualizations. We propose a conceptual framework that 

Murdoch, W. James, et al. discloses Machine-learning models have demonstrated great success in learning complex patterns that enable them to make predictions about unobserved data. In addition to using models for prediction, the ability to interpret what a model has learned is receiving an increasing amount of attention. However, this increased focus has led to considerable confusion about the notion of interpretability. In particular, it is unclear how the wide array of proposed interpretation methods are related, and what common concepts can be used to evaluate them. We aim to address these concerns by defining interpretability in the context of machine learning and introducing the Predictive, Descriptive, Relevant (PDR) framework for discussing interpretations. The PDR framework provides three overarching desiderata for evaluation: predictive accuracy, descriptive accuracy and relevancy, with relevancy judged relative to a human audience. Moreover, to help manage the deluge of interpretation methods, we introduce a categorization of existing techniques into model-based and post-hoc categories, with sub-groups including sparsity, modularity and simulatability. To demonstrate how practitioners can use the PDR framework to evaluate and understand interpretations, we provide numerous real-world examples. These examples highlight the often under-appreciated role played by human audiences in discussions of interpretability. Finally, based on our framework, we discuss limitations of existing methods and directions for future 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193